DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites “a single use surgical tool having a surface that substantially conforms to a portion of an articular surface of the diseased or damaged joint of the patient” (lines 3-4).  Such a recitation includes a human within its scope and is therefore unpatentable.  The Examiner suggests amending claim 1 to recite “a single use surgical tool having a surface that is configured to substantially conform[[s]] to a portion of an articular surface of the diseased or damaged joint of the patient.”
Claim 9 recites “a single use surgical tool having a surface having a shape that is substantially a negative of a portion of an articular surface of the diseased or damaged joint of the patient” (lines 3-4).  Such a recitation includes a human within its scope and is therefore unpatentable.  The Examiner suggests amending claim 9 to recite “a single use surgical tool having a surface having a shape that is configured to be substantially a negative of a portion of an articular surface of the diseased or damaged joint of the patient.”
Claims 2-4, 17, and 18 depend from claim 1 and claims 10-12, 19, and 20 depend from claim 9 and are therefore also unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-12, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carignan et al. (US 2004/0098133 A1) in view of Colleran et al. (US 5,776,201 A).
Claim 1. Carignan et al. disclose a kit for surgically repairing a diseased or damaged joint of a patient, comprising: a single use surgical tool (marking template 300 – see Fig. 4) having a surface that substantially conforms to a portion of an articular surface of the diseased or damaged joint of the patient (marking template 300 has surfaces that are customized to match the surface area of the femur – see para. 0041), wherein the surface of the single use surgical tool has a shape derived from electronic 
Claim 2. Carignan et al. disclose wherein the kit is disposable (note marking template 300, the peg, and replacement device 4 are all capable of being disposed).  
Claim 3. Carignan et al. disclose wherein the non-patient specific tool is reusable (para. 0055 states that the pegs are removed, and thus they would be capable of being reused).  
Claim 4. Carignan et al. disclose wherein the non-patient specific tool is disposable (para. 0055 states that the pegs are removed, and thus they would be capable of being disposed).  
Claim 17. Carignan et al. disclose wherein the portion of the articular surface of the diseased or damaged joint of the patient includes at least a portion of a femoral condyle of the knee joint (Fig. 3 shows replacement device 4 on part of right condyle 104 and left condyle 106).  
Claim 18. Carignan et al. disclose wherein the portion of the articular surface of the diseased or damaged joint of the patient includes at least a portion of a medial femoral condyle and a portion of a lateral femoral condyle of the knee joint (Fig. 3 shows replacement device 4 on part of right condyle 104 and left condyle 106; note that one of right condyle 104 and left condyle 106 would be the medial femoral condyle and the other would be the lateral femoral condyle).  
Claim 9. Carignan et al. disclose a kit for surgically repairing a diseased or damaged joint of a patient, comprising: a single use surgical tool (marking template 300 – see Fig. 4) having a surface having a shape that is substantially a negative of a portion of an articular surface of the diseased or damaged joint of the patient (marking template 300 has surfaces that are customized to match the surface area of the femur – see para. 0041; because they match the articular surface, they are inherently negatives of the articular surface), wherein the shape is derived from electronic image data of the diseased or damaged joint of the patient (step 62 states that the femur is scanned; para. 0044 states that the scan is a CT scan and that the method is used to produce marking template 300; also note that step 78 refers to digitized information); a non-patient specific surgical tool (peg representing the pin – see para. 0054); and a knee implant (replacement device 4 – see Figs. 1-3 and 9) custom made for the patient (replacement device 4 has surfaces that are customized to match the surface area of the femur – see 
Claim 10. Carignan et al. disclose wherein the kit is disposable (note marking template 300, the peg, and replacement device 4 are all capable of being disposed).  
Claim 11. Carignan et al. disclose wherein the non-patient specific tool is reusable (para. 0055 states that the pegs are removed, and thus they would be capable of being reused).  
Claim 12. Carignan et al. disclose wherein the non-patient specific tool is disposable (para. 0055 states that the pegs are removed, and thus they would be capable of being disposed).  
Claim 19. Carignan et al. disclose wherein the portion of the articular surface of the diseased or damaged joint of the patient includes at least a portion of a femoral condyle of the knee joint (Fig. 3 shows replacement device 4 on part of right condyle 104 and left condyle 106).  
Claim 20. Carignan et al. disclose wherein the portion of the articular surface of the diseased or damaged joint of the patient includes at least a portion of a medial femoral condyle and a portion of a lateral femoral condyle of the knee joint (Fig. 3 
Carignan et al. fail to disclose wherein the single use surgical tool, the non-patient specific surgical tool and the knee implant are prepared as a single package (claims 1 and 9).
Colleran et al. teach that various surgical components (trials 10a-10j and adapters 19a-19i – see Fig. 4) can be prepared as a single package (tray 30 – see Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the single use surgical tool, the non-patient specific surgical tool and the knee implant prepared as a single package (claims 1 and 9), as suggested by Colleran et al., in order to ensure the various components are readily accounted for and available for use when needed.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Applicant is advised that should claims 1-4, 17, and 18 be found allowable, claims 9-12, 19, and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The only difference between claims 1 and 9 is that claim 1 recites “a single use surgical tool having a surface that substantially conforms to a portion of an articular surface of the diseased or damaged joint of the patient” whereas claim 9 recites “a single use surgical tool having a surface having a shape that is substantially a negative of a portion of an articular surface of the diseased or damaged joint of the patient.”  However, a surface having a shape that is substantially a negative of a portion of an articular surface (claim 9) would inherently substantially conform to a portion of an articular surface (claim 1).  Accordingly, though claims 1 and 9 use different language, the scope of claims 1 and 9 is the same.  Claims 2-4, 17, and 18 are identical to claims 10-12, 19, and 20.  Thus, claims 9-12, 19, and 20 are substantial duplicates of claims 1-4, 17, and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773